OFFICE OF THE ATTORNEY        GENERAL   OF TEXAS
                           AUSTIN




Honorable Fred Maurita, Chalman
Cl&as k Ahocouts Committee
The Senate
Austin,Teras
Dear Senator Xaaritz:




          Your latter   of re                  nion in aomeotion
with the above subjeoli matt




                                 We request that you
                                otion nfth the herein-
                                asstaptions and the qbes-

                      tea WE8 fonnsd parsaanO to the
                      at entered into alth Enrl.oao Oer-
                    contzact ie attaahed.
           "1 gm lnfcrmed that $10,000 of the $60,0&W
     which NWJ to be raised from outside scureea was
     never raised and was not paid to,Gemoahio,      bat
     that (lerriwmhto gave a receipt in fal1~l.n oidei
     to prevept the $85,000 state appropriation   fma
     lapelng imU that the state appmpriaflon    was then
     expended.
'%Norable     Fred XaurIts   - page 8



            -1 am also Informed that Cerraaohlo was
      arrsured that the remaining money owing to him
      would be raised but that this has never bean
      done.
            wAmumlng the above faots to be correot
      doss the Legislature   hare authority-to make an
      appropriation  to pay')Br. Cerraoohio the $10,000
      *hioh was to be palU to him but whioh was not
      raised or paid ta him fma 'other sonroes?**
           You are raspeatfully   advised that It Is the.opio-
Ion of this department the Legislature    would have no auChc+r-
ity to make an appropriation    In payment 0r Mr. Carraaohiota
a1al.m.
              Chapter 49, Senate BI.l.l.No. 79, 6f the 58th Leg&-
latare,     referred to by you, is as follows,r
            *sEaTIol!I 1. There 3.6 hereby appmptiattid
      -out the State Txsasn~ ths S&II of twenty-f%ve
       thousand dofiari     (#SS,OOO.OO) to be used as
      prpvidkd hereln'in      the sraotlan of a mdnumex&
      4~ fhtuv6;g...~~ &a~wn ,~JL:ss~~o~~or sr~n x0~13t0itj
      the pat&et,     military   geriarql, president and
       govarnor of tha Rapobllo of Texas and the Stats
     .of Texwii.
             Wm. 8. That said ,eum OS twenf+fivr~
      thousand (#88,090.00)    dollars shall ba available
      for tha puxyasa of .ereaClng rrald monument only
      when as mush as ~IittyChotreand,((S0,00Q.00)     dol-
      lars shaS1 hare bben.rafsedand      expandad from
      atier.eoumes.ior     said .pmpose, making a total
      of not lsss than seventy-five     thousand (76,000.
      00) dollars    to be paid ?or said msnnmsnt.
            aThe Qovsrnor Is herabx~authorleed    to appoint
      a ~oomml6oee of suoh numbers as he shall detamine,
      whIoh oommIttse~shal1 have the power to appoint a
      sub-sommItke of not less than ilve (S) members-,
      whlah aosmittes or uub-ocmulttee    shall bate sub-
      rittea to It for its approval the design, plan,
      speoiff~atlo~,    oondraot and loaation   oi the Mona-
      rent.
Honorable Fred MaurItz *- page 3



           *All oontraats shall be between the oon-
     traotor on the one hand and the State of Texas
     by and through the oommlttee appointed by the
     Governor or the sub-ooamIttee  thereof, and the
     coma&tee In oharge or ralsl-ng funds from other
     sources, on the other hand.
           “The contra& shall be sIgned by all rnem~~
     hers of the oommIttee ror the State or sub-
     oonmittee and by the duly aathorlzed persons In ~’
     oharge or the aolleoflon of l’uads rmm other
     8ouraes.
          -It Is requested Ii praotlaable    that there         .
    be Insqrlbed and engraved on the base of the
    monument the names of dl the officers      and sol-
    diers partlalpatlng     la the Battle of San JaaInto
    and also a brief    history of' the oampalgn relat-
    ing to the surrender or Santa Anna.
          *It is also requested ii practioabla,    that
    the monument ,$#Joonstruated from mlnerala, stone
    or other materIa&e   tnxa the State of Texas, and
    that the arohlketiture,~ plan sad design, soulptor
    and othem employed, Abe natia, ~oiflaens    pi the
    State.of  Texcis:
          *The appropdatlon   here&n made shall be avall-
    able ror two years froa the flat day of September,
    A. D. 1929, but shall   not be paid out until the
    perfoimanoe of said aontraot .and the aooeptanae of.
    the monument by both oommlttess; and shall then be
    paid out on twoxn aoqount appreved by the said aom-
    nittee appointed by the Governor and also on ap-
    proval or the aooouut by.the Governor.*
         SeatIon   c4 of Artiole   III   of the Conetitation   provides:
               *The LegIslCtore   shall provide by law the
    oompensatlon or all orrioers,     servants, agents aud
    publIa oantraotors,   not provided for in this Con.-
    stltutlon,  but shall not grant extra ooapensatlon
    to any offloer, agent, eervant, or publlo oontraat-
    ors, after suoh poblle senlae       shall have been per-
    roaaed or oontraot entered Into, far the perfoxm-
    anoe of the sane; aor grant, by sppmpTiatIOn Or
    otbernise,  any amount of money out of the treasury
    of the State, to any-individual,      on a alaim, real or
    prat,endQd, when the same zhp; tot havs been provided
    for by pre-existing   law;        .
Honikible Fred Maurltx - page 4



          There Is -no pre-exletlng law, other than Chapter 49
above gupted, that poo8Ibly oould authorlse the appropriation
to pay the olala of Mr. Cerraoohlo. This Aot not only does
not authorize the appropriation,but on the oontrary, It very
definitelylimits the lIabllItyof the State to the speolflo
sum of ~25,OOQ.OO therein authorized,and whloh, under your
statement,has been fully  paid.
          Similar rulings have been made In the following In-
stanoes by this department: OpinionsNos. O-226; O-669;
O-1013: O-1203; ConfersnoeOpinion 3012; O-693; o-1750, and
O-2747.  See, also!
               Austin Watlonal Bai& Y. Sheppard, Comptroller,
                 71 S. W. (2) 242; CorsIoana Cotton Uills v.
                 Sheppard, Comptroller,71 8. W. (2) 247;
                 State v. Parlsteln, 79 S. W. (2) 143; Fort
                 'WorthOavalry Club Y. Sheppard, Comptroller,
                 83 S. W. (2) 660; State v. Ragland Clinlo
                 Hoepl~tal,159 5. W. (2) 105.
              Your   question,      therefore,      1s avered      as above
Indloated.                       ~.:
                           _      ..A              ‘I.,bY'pi
                                                 Very truly    yburi
                                          ATTOlUiEY     OJCHERALOFTEXAS




OS-XR
AFPROVEI)     APR 12, 1943
/s/   awald     0. Xann
ATTOFllVlRa~LOFTEXAS




                                         ?S:gm